Citation Nr: 0928346	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  03-20 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine.


REPRESENTATION

Veteran represented by:	Relinda Louisy, Esq.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1954 to November 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran also requested a hearing in connection with the 
current claim.  In July 2003, the Veteran contacted VA and 
cancelled his request for a hearing in writing.  Thus, the 
Veteran's request for a hearing in this case is withdrawn.  
38 C.F.R. § 20.704(d) (2008).

The Veteran's claim was originally before the Board in May 
2004 and December 2005.  At that time, the Board remanded the 
Veteran's claim for additional evidentiary development.  This 
development was completed and in March 2007, the Board denied 
the Veteran's claim.  The Veteran subsequently appealed this 
denial to the United States Court of Appeals for Veterans 
Claims (Court), which in a May 13, 2008 order, granted a 
joint motion for remand.  The Veteran's claim was remanded in 
September 2008 for additional evidentiary development 
pursuant to the Court's remand order.  The Veteran's claim is 
again before the Board for final appellate consideration.


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence of record to 
rebut the presumption of soundness at the time of entry to 
active duty.  

2.  The Veteran was treated for low back pain and chronic 
lumbosacral strain in service, but lumbar spine arthritis was 
not present during service or manifest to any degree within 
one year after service, and any current lumbar spine 
arthritis is not attributable to any event, injury, or 
disease during service.

CONCLUSION OF LAW

Arthritis of the lumbar spine was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

The VCAA duty to notify was addressed in a letter sent to the 
Veteran in July 2002.  The letter informed the Veteran of 
what evidence was required to substantiate a service 
connection claim and of the Veteran's and VA's respective 
duties for obtaining evidence.  The Veteran was also provided 
with notice, in December 2008, of the information and 
evidence needed to substantiate a service connection claim 
for arthritis of the lumbar spine and of the Veteran's and 
VA's respective duties for obtaining evidence.  In that same 
letter, the Veteran was advised of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal.  The Veteran's claim was 
subsequently readjudicated following this notice by way of a 
supplemental statement of the case (SSOC) issued in April 
2009.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records have been obtained.  The Veteran was afforded VA 
examinations in January 2006 and April 2009 in connection 
with the current claim.  

The Board is aware that the Veteran indicated at the time of 
the April 2009 VA examination that he received intermittent 
private treatment for a back disability from the 1960s.  The 
Veteran was afforded numerous opportunities during the 
pendency of the claim to provide, or authorize VA to obtain, 
relevant medical records.  The Veteran directed VA to obtain 
records from several sources, including private physicians 
and VA providers.  VA obtained the VA records as well as the 
available private records.  However, the Veteran indicated in 
July 2002 and March 2003 statements that records from 
numerous private providers were unavailable either because 
(1) the providers were deceased, (2) the records were 
destroyed, or (3) the providers refused to release the 
records because the Veteran owed the providers payment for 
services rendered.  Accordingly, the Board finds that VA has 
complied, to the extent required, with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e). 

Establishing Service Connection 

The Veteran in this case contends that his currently 
diagnosed lumbar spine disability is related to service.  In 
particular, the Veteran alleges that he injured his back in 
service after a fellow soldier fell on him during a drill.  
In the alternative, the Veteran asserts continuity of 
symptomatology since discharge from service.  

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, it may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Factual Background and Analysis

Service treatment records (STRs) associated with the claims 
file revealed that the Veteran was afforded a clinical 
evaluation and physical examination in September 1954 prior 
to entering service.  The clinical evaluation was normal and 
no lumbosacral spine abnormalities were found at that time.  

The Veteran reported to sick call in December 1954 with 
subjective complaints of back and foot pain after marching.  
The examiner noted that the Veteran had a history of 
lumbosacral sprain and "arch trouble."  X-rays of the 
lumbosacral spine were interpreted to show no significant 
abnormalities.  That same month, the Veteran was prescribed 
corrective shoe inserts.  

The Veteran returned to sick call in January and February 
1955 with similar complaints and stated that he had back pain 
for approximately seven years.  A physical examination and x-
rays taken at those times were negative and no lumbosacral 
abnormalities were noted.  The Veteran was subsequently 
referred to the orthopedic clinic in March 1955 for 
additional evaluation.  At that time, he provided an 
"indefinite" history of low back pain, allegedly present 
for six years and becoming worse with military duty.  A 
physical examination of the Veteran's lumbosacral spine was 
unremarkable except for poor posture.    

In February 1956, the Veteran presented to sick call and was 
diagnosed as having chronic lumbosacral strain.

The Veteran was also afforded a clinical evaluation and 
physical examination in August 1956 prior to discharge from 
service.  The clinical evaluation was essentially normal 
(except for flat feet, scars, and dental defects), and no 
lumbosacral spine abnormalities were found at that time.  The 
Veteran also provided a signed statement dated November 1956 
in which he indicated that there was no change in his 
physical condition since the August 1956 physical 
examination.

The first pertinent post-service evidence is dated January 
1984, nearly three decades after discharge from service.  
Associated with the claims file is a statement from B. 
Rogoff, M.D. in which he indicated that he treated the 
Veteran for undifferentiated rheumatic disease.  

In April 2002, the Veteran presented to a VA medical facility 
with a host of physical complaints, including a "burning" 
sensation in his lower spine.  The Veteran stated that he had 
not received any medical treatment in the previous four 
years.  A musculoskeletal examination was negative and no 
evidence of spinal tenderness was noted at that time.  No 
diagnosis was rendered with regard to the Veteran's claimed 
low back disability.  A follow-up treatment note dated July 
2002 noted that the Veteran's past medical history was 
significant for rheumatoid arthritis.  

Associated with the claims file is a billing statement dated 
October 2002 from S. Magid, M.D.  A notation on the billing 
statement listed the Veteran's diagnoses as "RA" and 
"Sciatic."

The Veteran was also afforded a VA rheumatology clinic 
consultation in October 2002.  He reported a history of 
undifferentiated rheumatoid disease for 40 years.  At the 
time of the examination, the Veteran reported right-sided 
back pain.  A musculoskeletal examination was negative.  The 
impression was back pain, no evidence of inflammatory 
arthritis.  The examiner also sought to rule out sciatica.

The Veteran underwent another VA rheumatology clinic 
consultation in December 2002.  The Veteran denied having 
back pain at the time of the consultation and indicated that 
he had not had back pain for approximately one and one-half 
months.  A physical examination of the Veteran's lumbosacral 
spine revealed no abnormalities.  X-rays of the lumbosacral 
spine taken at that time showed degenerative changes, 
particularly at L4-5 and L5-S1.  The radiologist also 
observed evidence of endplate sclerotic changes, most likely 
the result of chronic discogenic disease.  

In March 2003, the Veteran presented to a VA medical facility 
as part of a primary care appointment.  His past medical 
history was significant for rheumatoid arthritis, 
osteoarthritis, and degenerative joint disease (DJD) of the 
lumbosacral spine.  A musculoskeletal examination was 
negative.  X-rays of the Veteran's low back were interpreted 
to show evidence of osteoarthritis.  Magnetic resonance 
imaging (MRI) of the lumbosacral spine conducted in November 
2003 was interpreted to show multi-level DJD with moderate to 
severe spinal stenosis at L4-5; severe right foraminal 
stenosis at L4-5; severe left foraminal stenosis at L5-S1; 
and facet arthropasty throughout the lumbar spine, most 
severe at L4-5.  

The Veteran sought follow-up VA care in April 2004.  He 
reported a 30-year history of low back pain and it was also 
noted at that time that the Veteran was recently diagnosed as 
having spinal stenosis.  A musculoskeletal examination was 
negative and no diagnosis was rendered with regard to the 
Veteran's claimed low back disability.

The Veteran was subsequently afforded a VA Compensation and 
Pension (C&P) spine examination in January 2006.  He reported 
a history of low back pain since 1955 and stated that this 
condition was subsequently aggravated by lifting heavy 
objects and driving.  The Veteran described his symptoms as 
"variable" in terms of duration, intensity, and frequency 
of pain.  His symptoms were aggravated by prolonged sitting 
and ambulation, but he received some relief by taking aspirin 
as needed.  The Veteran also reported flare-ups and 
occasional numbness to the lower extremities, but denied 
using any assistive devices.  The impression was multi-level 
DJD of the lumbosacral spine and severe spinal canal and 
foraminal stenosis at L4-5 and L5-S1.  The examiner also 
indicated:

In my opinion, it is unlikely that the 
patient's current spinal condition is 
related to old low back pain during 
military service because there is no 
evidence found of any low back pain 
problems since discharge from military 
service until about 2002 when patient 
was already in his 60's when his 
symptoms are more likely to be age-
related. 

In March 2008, the Veteran sought VA outpatient care for a 
variety of physical ailments, including generalized 
osteoarthritis with lumbar spinal stenosis.  It was noted 
that in the past the Veteran refused medical intervention or 
additional pain medications.  The Veteran reported adequate 
pain control with intermittent Tylenol.  

The Veteran returned for additional VA care in November 2008 
after reporting "severe" pain for the past two weeks.  The 
examiner noted that the Veteran was "vague" about the pain, 
but indicated that it started as sharp pain in the right 
lower back, moved to the left lower back and hip, then to 
the left lower quadrant of the abdomen, and onto the left 
lower extremity.  The pain spontaneously resolved two days 
prior to this episode of care.  X-rays taken at that time 
were interpreted to show severe DJD at L4-5 and L5-S1.  The 
radiologist also noted a "questionable" area of increased 
bone density in the mid-sacrum on the right; the possibility 
of metastatic lesion could not be excluded.  

The Veteran was afforded another VA C&P spine examination in 
April 2009 following the Court's May 2008 remand order.  The 
Veteran reported a history of back trauma dating to 1955 in 
service when another solider accidentally kicked the Veteran.  
Since that time, he received intermittent treatment from 
numerous private and VA providers.  The Veteran described his 
symptoms as "variable" in terms of duration, intensity, and 
frequency of pain.  His symptoms were aggravated by prolonged 
sitting and ambulation, but he received some relief by using 
a heating pad.  The Veteran also reported flare-ups, but 
denied using any assistive devices.  It was noted that the 
Veteran was also recently treated for prostate cancer.  The 
impression was severe DJD of the lumbosacral spine at L4-5 
and L5-S1, and suspicious findings by x-ray of possible 
metastasis at L5 and sacrum.  The examiner also indicated:

My opinion remains the same as per my 
1/31/06 exam - it is unlikely that the 
patient's current lumbo-sacral spine 
condition is related to military 
service, even though some low back pain 
was noted there (1955) with negative x-
rays and no low back problems since, 
until 2002.  Also, patient with a 
history of multiple cancers: lung 
cancer, nose cancer about 5 years ago 
and prostate cancer about 1 year ago.  
New lumbo-sacral x-rays findings 
11/17/08, are suspicious for some 
metastasis.  Patient is refusing bone 
scan at this time.  "Too many tests 
aggravating psoriasis."

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection in this case.  Generally, veterans are presumed to 
have entered service in sound condition as to their health.  
See 38 U.S.C.A. § 1111 (West 2002); Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The presumption of sound 
condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.  

See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
According to 38 U.S.C.A. § 1153 (West 2002), a "preexisting 
injury or disease will be considered to have been aggravated 
by active . . . service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease."

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. §§ 3.303(c), 3.304(b) (2008); 
see also Crowe v. Brown, 7 Vet. App. 238 (1994).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The Veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2008).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2008).  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  
  
In this case, STRs associated with the claims file showed no 
evidence of a chronic low back disability and/or lumbar spine 
arthritis at the time of entrance into service.  See 
September 1954 entrance examination report.  Although the 
Veteran was treated in service for lumbosacral strain and low 
back pain, the Board notes that there was no evidence of a 
chronic low back disability at the time of separation, nor 
was there radiographic evidence of lumbar spine arthritis 
within one year after separation from service.  

The Board is aware that the Veteran self-reported a seven-
year history of low back pain that allegedly predated his 
period of active service.  However, the Board observes that 
the presumption of soundness applies in this case and it has 
not been rebutted based on the evidence of record.  With 
regard to the issue of whether the Veteran's claimed low back 
disability existed prior to his period of active service, the 
Board finds that the totality of the medical evidence does 
not constitute clear and unmistakable evidence of such a 
conclusion.  Although the Veteran self-reported a preexisting 
low back disability after entrance into service, such a 
statement without additional supporting evidence is 
insufficient to rebut the presumption of soundness in this 
case, particularly where, as here, there was no evidence of a 
low back disability, to include arthritis, at the time of 
entrance into service.  See generally, Crowe, supra.  Since 
the presumption of soundness applies in this case, the Board 
will proceed to evaluate the Veteran's claim on a direct 
basis.

The first pertinent post-service record showing treatment for 
rheumatic disease is dated nearly three decades after 
separation from service.  See January 1984 private treatment 
note from B. Rogoff, M.D.  The Federal Circuit has determined 
that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2003).  In this case, the lapse of 
nearly three decades between service and the first evidence 
of a chronic degenerative disability is evidence against the 
Veteran's claim.  Furthermore, although the Veteran had 
diagnosed chronic DJD of the lumbosacral spine and severe 
spinal stenosis during the pendency of this claim, there is 
no competent, probative medical evidence of record linking 
these disabilities to the Veteran's period of active service 
on a direct basis.  

Rather, the January 2006 and April 2009 VA examiner linked 
the Veteran's current chronic low back disability to aging.  
The Board finds these opinions to be highly probative 
evidence concerning the issue of service connection for 
lumbar spine arthritis.  The examiner provided an opinion 
with complete rationale in this regard based on her 
professional training, specialized expertise, and a thorough 
review of the Veteran's claims file.

The Board is aware that the Veteran has submitted numerous 
statements during the pendency of this claim expressing his 
opinion that his currently diagnosed arthritis of the lumbar 
spine is related to service, and in particular, to the 
alleged incident in which a fellow soldier accidentally fell 
on or kicked the Veteran. 

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  Here, the Veteran is capable of 
observing symptoms such as back pain or decreased mobility, 
but he is not competent (i.e., professionally qualified) to 
offer an opinion as to the cause of this condition or its 
relationship to service, if any.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran was diagnosed with 
and  treated for back pain and chronic lumbosacral strain in 
service, but there is no documentary evidence of continuity 
of symptoms after service until at least January 1984, nor is 
there any evidence linking the disability to service.  In 
addition, the Veteran reported a history of intermittent back 
pain at the time of the December 2002 VA rheumatology clinic 
consultation, and indicated that he had not had back pain for 
approximately one and one-half months prior to this episode 
of care.  That does not describe a chronic impairment dating 
to service.  In any event, pain alone is not a disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom., 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Consequently, the Board finds that the Veteran failed to 
establish continuity of symptomatology in this case.

In view of the fact that there is no evidence of lumbar spine 
arthritis or any other lumbosacral abnormality on separation 
and the first suggestion of pertinent disability decades 
after service, relating the Veteran's current low back 
disability, to include arthritis, to service on a direct 
basis would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  

As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing a diagnosis of chronic DJD of the lumbosacral spine 
and severe spinal stenosis, but there is no competent, 
probative medical evidence to link these disabilities, which 
occurred many years after discharge from service, to the 
Veteran's period of active service.  Furthermore, there is no 
evidence of arthritis of the lumbar spine within one year 
after discharge from service.  Accordingly, the Board 
concludes that the Veteran's claim of service connection for 
arthritis of the lumbar spine must be denied and arthritis 
may not be presumed to have been incurred in service.

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  




ORDER

Service connection for arthritis of the lumbar spine is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


